Detailed Action
	The communications received 01/20/2022 have been filed and considered by the Examiner. Claims 1-14 and 21-23 are pending. Claims 21-23 are new and claims 2, 4, 6-7, and 9 are currently amended.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	The objections to claims 2, 4, 6-7 and 9 have been obviated due to the amendments filed on 01/20/2022.
Election/Restriction
Claim 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system for producing an article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2016/0031164) hereinafter DOWNS in view of Keller et al (US 2011/0108667) hereinafter KELL and Rogers et al (US 2004/0164457) hereinafter ROGERS.

As for claim 1, DOWNS teaches a method for thermoforming an article (by curing/shaping with heat) [Abstract; 0128] which comprises the following steps:
	receiving a compression material (a vacuum bag) having an article (a last with constituent materials) positioned inside the compression material [0185-186]; 
exposing an area between an inner surface of the compression material and an outer surface of the article to a pressure less than atmospheric pressure so that the compression material applies a compressive force onto the outer surface of the article (via the application of vacuum which pulls the bag and the laminates onto the last) [0186]; 
introducing the article to one or more heating stations (as the process can also include heat formability which is understood to be undertaken via an oven/atmospheric autoclave) [0167; 0186]; 

DOWNS does not teach:
introducing the article to a cooling station; 
rotating the article within the one or more heating stations; and rotating the article within the cooling station.

KELL teaches a method of producing a molded structure in which once in the mold the mold is supplied to a cooling station in order to allow for the mold to release before de-molding and removal [Abstract; 0030; 0038]. This method employs vacuum forming [0010].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling station and to have cooled the mold post molding (inclusive of the article) in order to allow for the mold to release and demold the article. As this method also employs vacuum forming (which is substantially similar to vacuum bag forming) one of ordinary skill in the art would have expected success. 

DOWNS/KELL do not teach the rotating of the article within the cooling/heating station. 

ROGERS teaches a method to produce an article [Abstract] in which a heat and cooling forming step is done by rotating the mold in order for heat moldable areas to reach all the correct locations of the mold (such as the undercuts, etc.) [0058].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the mold in both the heating and cooling areas in order to improve the heat moldable portions conformation to the mold. 

As for claim 2 it is understood that the article and the compression material remain exposed to vacuum during the rotating and heating and transfer to this step (as this occurs after the application of the vacuum) [see claim 1].

As for claim 3, it is understood that the article by being in a compression material such as a vacuum bag is substantially sealed within in order to maintain the compressive force in the absence of further applied vacuum [see claim 1].

As for claim 4, it is understood that the article is maintained under vacuum during the introducing and rotating of the article within the cooling station (as demolding is done after the cooling in the combination) [see claim 1].

As for claims 12-14, DOWNS/KELL/ROGERS teach claim 1 and wherein the article comprises an upper and is placed on a last [DOWNS: 0185].

As for claim 22, DOWNS/KELL/ROGERS teach claim 1 and DOWNS further teaches wherein the article is an upper for an article of footwear [0185], wherein the upper is positioned on a last [Fig. 20 #220; 0185], and while DOWNS/KELL/ROGERS does not explicitly teach a bootie, the Examiner understands that an additional vacuum bag positioned over the upper would fit (the inclusion of a vacuum bag in the context of a shoe last would substantially be a ‘bootie’) [0186]. An additional vacuum bag would have been a prima facie obvious duplication of parts [see e.g. MPEP 2144.04(VI)(B)].

As for claim 23, DOWNS/KELL/ROGERS teach claim 1 and DOWNS further teaches that the compression material is similar in shape to the article (it’s understood that a vacuum bag would be substantially similar to shape to the article), and wherein the article is an upper for an article of footwear [0185-186].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2016/0031164) hereinafter DOWNS in view of Keller et al (US 2011/0108667) hereinafter KELL and Rogers et al (US 2004/0164457) hereinafter ROGERS as applied to claim 1 and further in view of Parkinson (US 6,299,817) hereinafter PARK.

As for claim 21, DOWNS/KELL/ROGERS teach claim 1 but do not teach that the cooling station comprises a liquid housed in a cooling chamber, wherein the introducing of the article to the cooling station comprises submerging at least a portion of the article in the liquid, and wherein the article is an upper for an article of footwear.
PARK teaches a method of forming a shoe article using a mold and curing via an oven [Abstract; col. 8 l. 10-37]. PARK teaches that cooling of the shoe article is accelerated by dipping the article into a water tank (substantially a liquid housed in a cooling chamber) [col. 8 l. 10-37].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling water tank and submersion tank of PARK to the cooling step of DOWNS/KELL/ROGERS in order to accelerate cooling. As the process of PARK is to form shoe based articles and is based on a mold, one of ordinary skill in the art would have expected success in the combination. 
	

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2016/0031164) hereinafter DOWNS in view of Keller et al (US 2011/0108667) hereinafter KELL and Rogers et al (US 2004/0164457) hereinafter ROGERS as applied to claim 1 and further in view of Lucier et al (US 2008/0211128) hereinafter LUC.

As for claim 5, having at least two heating chambers would have amounted to a prima facie obvious duplication of parts. It is the Examiner’s understanding that an oven would have a heating element in order for it to operate as an oven. In the alternative:
LUC teaches an oven used in thermoforming which includes heating elements [Abstract; 0010] and vacuum forming [0055]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the heating elements of LUC to the oven of DOWNS/KELL/ROGERS as this would have amounted to a prima facie combination of prior art elements (an oven with heating elements) according to known methods with the predictable result of allowing the oven to heat. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)]. As LUC also employs vacuum forming, one of ordinary skill in the art would have expected success in the combination. 

	As for claim 6, DOWNS/KELL/ROGERS/LUC teach claim 5 and the heating elements are positioned on the upper and lower side walls [LUC: Fig. 1 #201-202]. It is understood that in the combination of DOWNS/KELL/ROGERS/LUC that the heating elements by extension would be along the oven side walls and this would have allowed for heat exposure to the sides of the article via rotation. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2016/0031164) hereinafter DOWNS in view of Keller et al (US 2011/0108667) hereinafter KELL and Rogers et al (US 2004/0164457) hereinafter ROGERS as applied to claim 1 and further in view of Gilbert et al (US 6,161,354) hereinafter GIL.

As for claims 7-9, DOWNS/KELL/ROGERS teach claim 1 but do not teach the cooling station comprising a liquid in a cooling chamber nor the submersion of at least a portion of the article to cool. However, it is understood in the combination of DOWNS/KELL/ROGERS that the rotating would continue within the heating and cooling steps [see claim 1].

	GIL teaches a method of forming an article utilizing vacuum based methods [Abstract]. In GIL in order for the for the heat shaped (extruded sheet) article to hold its shape, it is quenched in a cooling chamber (a quench tank with cooling water) which is at a temperature of 70-75 degrees F which is equivalent to 21 to 23 degrees Celsius which is within the claimed range [Fig. 1b #46; col. 6 l. 21-52].

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled using the cooling quench of GIL with its respective temperature in the cooling step of DOWNS/KELL/ROGERS in order to allow for the heat shaped element to keep its shape. As GIL utilizes vacuum based methods one of ordinary skill in the art would have expected success. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2016/0031164) hereinafter DOWNS in view of Keller et al (US 2011/0108667) hereinafter KELL and Rogers et al (US 2004/0164457) hereinafter ROGERS as applied to claim 1 and further in view of Ruiz et al (US 2019/0047236) hereinafter RUIZ.

	As for claim 11, DOWNS/KELL/ROGERS teach claim 1 but do not teach that the vacuum bag (compression material) has a melting/degradation temperature above 110 degrees Celsius. 
	
RUIZ teaches a method of producing a molded component using a vacuum bag in which the component within the vacuum bag is cured in an oven at high temperature [Abstract]. In RUIZ, it is understood that a “typical cure cycle” would readily employ temperatures ranging from 320 to 4000 degrees Fahrenheit which is equivalent to 160 to 2204 degrees Celsius and within the temperature range of above 110 degrees Celsius [0021]. It is understood that the vacuum bags employed in this process in order to maintain the vacuum pressure and temperature would need to have melting/degradation points above these values [0021]. 
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum bag such as the one of RUIZ which resists temperatures of greater than 160 degrees Celsius in order to maintain vacuum pressure and temperature during the oven step of DOWNS/KELL/ROGERS.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2016/0031164) hereinafter DOWNS in view of Keller et al (US 2011/0108667) hereinafter KELL, Rogers et al (US 2004/0164457) hereinafter ROGERS, and Gilbert et al (US 6,161,354) hereinafter GIL as applied to claim 7 and further in view of Murch et al (US 2014/0159267) hereinafter MUR.

	As for claim 10, DOWNS/KELL/ROGERS/GIL teaches claim 7 but does not teach a circulation of the liquid between the cooling chamber and a cooling source to maintain the temperature of claim 8.
	MUR teaches a method of producing a carbon fiber composite which employs circulating fluid through a chiller (substantially a secondary cooling source) and then to the cooling device in contact with the article (a tool with a mold surface that needs to be cool) [Abstract; 0005]. This method circulates fluid from a chiller to a tank [0005]. This allows for excellent temperature control [0012].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the circulating fluid to the chiller of MUR to cool the quench tank of DOWNS/KELL/ROGERS/GIL in order to improve temperature control. As MUR also circulates fluid from a tank to a chiller one of ordinary skill in the art would have expected success in the combination. 

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
On pg. 9 of the arguments, the Applicant argues that Rogers does not teach that the article is rotated in both of the heating and cooling station. 
The Examiner provides the following quote from the cited section of Rogers:
“It is of course necessary therefore, within the knowledge of one skilled in this art, to control the time periods for heating to ensure that the plastics material is properly melted, for cooling in the mold while the mold continues to rotate until the plastics material is sufficiently set to allow the parts to be removed and to remove the mold elements from within the mold on the heat transfer plate without the part becoming sufficiently stiff that the mold elements cannot be removed” [Rogers: 0058 italicized and underlined emphasis Examiner’s]. Ergo Rogers teaches that the rotating should be done during cooling as well. 

On pg. 9 of the arguments, the Applicant argues that Rogers cannot be combined with Downs as Rogers does not do vacuum forming and therefore would not provide sufficient benefit to a vacuum forming operation. 
The Examiner respectfully disagrees. Downs and Rogers both pertain to the art of molding. The benefits of Roger in dispersal of heated substrate would still be understood to contribute in a manner that would improve the overall invention of Downs regardless of the degree of benefit as Downs still employs a mold with heated formable material as does Rogers [DOWNS: 0185-186, 0189-190, ROGERS: 0058].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712